Citation Nr: 1013222	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 
to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In March 2007, the Board remanded the 
Veteran's claims for additional development.


FINDINGS OF FACT

1.  The Veteran does not have hypertension that was caused 
or has been made worse by service-connected diabetes 
mellitus.

2.  It is as likely as not that the Veteran experienced 
stressful events during his military service in Vietnam.

3.  The Veteran has PTSD that is likely attributable to 
events during his active military service.

4.  The Veteran has major depressive disorder that is likely 
attributable to his active military service.




CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is 
proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009); 38 C.F.R. 
§ 3.310 (2006).

2.  The Veteran has PTSD that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).

3.  The Veteran has major depressive disorder that is the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when case was in remand status.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make 
a decision as to the claims on appeal has been accomplished.  
Through March 2003, September 2003, March 2007, and June 
2008 notice letters, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate the Veteran's claims of service connection.  
The September 2003 and June 2008 letters included a 
questionnaire to enable the Veteran to provide information 
concerning his alleged in-service stressors in connection 
with his PTSD claim.  The Veteran was notified of the manner 
in which a service connection claim is to be substantiated 
on a secondary basis.  The March 2007 and June 2008 letters 
contained the revised regulation language for secondary 
service connection claims based on aggravation.  The March 
2007 and June 2008 notice letters also provided the Veteran 
with the general criteria for assigning disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Although the complete notice 
was not provided until after the RO initially adjudicated 
the Veteran's claims, the claims were properly re-
adjudicated in September 2009, which followed the June 2008 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  

The Board also finds that the March 2003, September 2003, 
March 2007, and June 2008 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran 
was notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.

In March 2007, the Board, in part, remanded the claims so 
that proper VCAA notification could be sent to the Veteran.  
The March 2007 and June 2008 letters are compliant with the 
Board's remand instructions regarding notice pertaining to 
PTSD stressor information and the secondary service 
connection regulation changes.  Consequently, a remand of 
the service connection issues for further notification of 
how to substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Cleveland, Ohio.  Records from multiple 
private treatment providers identified by the Veteran have 
also been obtained.  Additionally, the Veteran was afforded 
a hearing before the Board in June 2006, the transcript of 
which is of record.  In May 2009, pursuant to the Board's 
March 2007 remand, the Veteran was requested to return a 
release form so that VA could assist him in obtaining 
records from a Dr. Song at University Hospital.  However, 
the duty to assist was frustrated because the Veteran did 
not respond to the request.

The Board notes that VA was made aware that the Veteran is 
in receipt of disability benefits from the Social Security 
Administration (SSA).  Although records from SSA were not 
obtained, a remand is not necessary in this instance.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that "the duty to assist is not 
boundless in its scope."  Golz v. Shinseki, 590 F.3d 1317, 
1320 (Fed. Cir. 2010).  In Golz, the Federal Circuit held 
that not all medical records or all SSA disability records 
must be sought, but only those that are relevant to the 
Veteran's claim.  Additionally, it is not the case that VA 
must obtain records in every case in order to rule out their 
relevance.  Id. at 1323.  In the Veteran's case, there is no 
indication in the record that the SSA disability records are 
relevant or would aid in substantiating his claims on 
appeal.  The record reflects that SSA found the Veteran to 
be disabled as a result of problems with chronic back pain.  
In view of this information, the Board does not find that a 
remand is necessary to request the SSA records.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
records.

In conjunction with the duty to assist, the Veteran was 
provided VA examinations in connection with his claims, the 
reports of which are of record.  Psychiatric and renal 
examinations that were conducted in August 2009 complied 
with the Board's March 2007 remand instructions.  Those 
examination reports contain sufficient evidence by which to 
decide the claims regarding the possible effect that the 
Veteran's service-connected diabetes mellitus has on his 
hypertension and whether he has PTSD and major depression 
that is related to his military service.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f).  Section 4.125(a) requires the 
diagnosis to conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 
(2009)).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability 
by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to 
apply the Court's 1995 ruling in Allen, it was made clear in 
the comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the 
revision amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's hypertension claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the revision, 
which version favors the claimant.  See 38 C.F.R. § 3.310 
(2006).

A. Hypertension

The Veteran asserts that he has hypertension that was 
caused, or has been made chronically worse, by his service-
connected diabetes mellitus.  He maintains that hypertension 
was diagnosed at the same time or after he was diagnosed 
with diabetes mellitus and therefore should also be service 
connected.  The Veteran does not claim that his hypertension 
is directly related to his military service.  See 38 C.F.R. 
§§ 3.303, 3.304.  He also does not claim that his 
hypertension manifested itself as a chronic disease within 
one year of discharge from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2009).  A review of the record does not reasonably 
raise these two theories for establishing service 
connection.  Accordingly, the Board will address the theory 
of service connection for hypertension on a secondary basis-
the theory of entitlement by which the Veteran is contending 
service connection is warranted and the only theory raised 
by the record.

The Veteran was awarded service connection for diabetes 
mellitus in June 2002.  Post-service treatment records 
document that the Veteran was first diagnosed with diabetes 
mellitus in July 1993 at Kaiser Permanente.  A March 1986 
discharge summary from the Cleveland VAMC references 
hypertension, but additional evidence obtained on remand 
raises a question as to whether the Veteran in fact had 
hypertension at that time or whether hypertension actually 
developed after the Veteran was diagnosed with diabetes 
mellitus.  Since 1997, the Veteran has received treatment 
for both diabetes mellitus and hypertension at Kaiser 
Permanente, the Cleveland Clinic, and most recently the 
Cleveland VAMC.  Throughout this time period of treatment, 
no treatment provider has expressly commented on the 
possible relationship between the two disabilities.  

The Board remanded the claim in March 2007 to, in part, 
obtain a medical opinion as to whether the Veteran's 
service-connected diabetes mellitus caused his hypertension 
or has made his hypertension chronically worse.  The matter 
was to some extent previously addressed in a December 2003 
VA diabetes examination report.  The December 2003 examiner 
found that the Veteran's hypertension was not secondary to 
his diabetes mellitus because the two disabilities were 
diagnosed at the same time.  The Board found the rationale 
to be tenuous in the sense that concurrent diagnosis of two 
disabilities does not logically exclude the idea that the 
Veteran may have actually incurred one before the other.  
Moreover, the December 2003 examiner did not address whether 
the Veteran's hypertension has been made chronically worse 
by his diabetes mellitus.  Thus, the Board found that 
another VA examination and opinion was necessary in order to 
decide the claim.  

In August 2009, the Veteran underwent VA renal examination 
pursuant to the remand instructions.  A nephrologist was 
able to examine the Veteran, obtain laboratory results, and 
review the evidence in the claims file after the 
examination.  In the report, the examiner noted a detailed 
medical history concerning the onset and early treatment 
timeline for the Veteran's diabetes mellitus and 
hypertension.  In regards to diabetes mellitus, the examiner 
noted that the Veteran was diagnosed with the disability in 
July 1993 at Kaiser Permanente when he had elevated blood 
sugar and negative ketones.  The examiner noted that the 
Veteran's records contain positive hypertension references 
and elevated blood pressure readings since the mid 1980s and 
through the early 1990s.  However, the examiner did not 
consider that a formal diagnosis of hypertension or an 
initiation of treatment was ever begun prior to July 1997.  
Thus, he indicated that the onset of the Veteran's diabetes 
mellitus actually preceded the onset of his hypertension 
despite the earlier references to hypertension in the 
treatment records.

Concerning the first aspect of a secondary service 
connection claim, the August 2009 VA examiner gave the 
opinion that it is more likely than not that the Veteran's 
hypertension is not a manifestation of his diabetic 
nephropathy.  Based on the laboratory results, the examiner 
found that the Veteran's condition was very consistent with 
diabetic nephropathy, but the examiner felt that diabetic 
nephropathy was in its early stages at the time of the 
examination with no significant disability.  The examiner 
concluded that four years of diabetes, from 1993 to 1997, is 
not long enough to cause enough diabetic nephropathy to lead 
to hypertension.  The examiner stated that the continued 
normal blood urea nitrogen and creatinine levels for twelve 
years after the 1997 diagnosis of hypertension was 
supportive of his opinion.  

With respect to whether the Veteran's diabetes mellitus 
exacerbates his hypertension, the examiner noted that the 
Veteran takes two pills for hypertension and he has 
excellent blood pressure control.  The examiner also noted 
that the Veteran is on a low dose of diuretic and clinically 
has no signs of significant volume overload that would be 
worsening his hypertension.  The examiner gave the opinion 
that it is therefore less likely than not that the Veteran 
has any significant exacerbating affect on blood pressure 
control caused by his diabetes mellitus.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have hypertension that was caused 
or has been made worse by service-connected diabetes 
mellitus.  The August 2009 VA renal examination report is 
highly probative competent medical evidence for deciding the 
claim.  The examiner gave an opinion on the two salient 
questions that were requested to be addressed by the Board's 
March 2007 remand.  The examiner implied that diabetic 
nephropathy associated with diabetes mellitus could cause 
hypertension, but in the Veteran's case it is more likely 
than not the case that it did not cause hypertension.  The 
examiner's opinion was persuasive because it finds support 
in the record.  The laboratory results led the examiner to 
find that the Veteran's diabetic nephropathy was in its 
early stages at the time of the examination and the four 
years between the onset of diabetes mellitus and 
hypertension was not a long enough time period to cause 
hypertension.  Furthermore, the type of medication and the 
controlled blood pressure readings led the examiner to opine 
that there are no clinical signs that the Veteran's diabetes 
mellitus is worsening his hypertension and it is less likely 
than not having any significant exacerbating affect on blood 
pressure control.  Without sufficient evidence that the 
Veteran's hypertension is proximately due to or the result 
of service-connected diabetes mellitus, service connection 
for hypertension is not warranted.  See 38 C.F.R. § 3.310 
(2006); Allen, 7 Vet. App. at 448.

The Board has considered the Veteran's contentions set forth 
in his submitted statements and hearing testimony.  Although 
the VA examiner endorsed the Veteran's theory that 
hypertension can possibly be a result of or be made worse by 
diabetes mellitus, the examiner did not endorse the theory 
in the Veteran's case given the evidence.  The Veteran's 
opinion on the matter is given no evidentiary weight 
compared to the opinion by a nephrologist who possesses 
medical expertise on the matter.  Establishing a 
relationship between hypertension and diabetes mellitus is a 
medical question based on evidence that is not readily 
observable by a lay person such as the interpretation of 
laboratory results.  Thus, the Veteran's opinion alone can 
not substantiate the claim.

For all the foregoing reasons, the Board finds that the 
claim of service connection for hypertension secondary to 
service-connected diabetes mellitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. PTSD

The Veteran asserts that he has PTSD as a result of his 
traumatic experiences in the Republic of Vietnam during his 
military service.  He has been diagnosed with PTSD and 
treated for same at the Cleveland VAMC.  In March 2007, the 
Board remanded the claim to, in part, have the agency of 
original jurisdiction (AOJ) develop the claim by requesting 
research from the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly known as the 
Center for Unit Records Research (CURR)) in an attempt to 
verify the Veteran's in-service stressors.

In July 2009, the AOJ contacted JSRRC pursuant to the 
Board's remand.  Although the date range of the JSRRC 
stressor search was not as extensive as requested by the 
Board, the research included information from October 1968 
and some general information from 1968.  Daily staff 
journals from the 1st Logistical Command documented mortar 
and rocket attacks in Da Lat, Vietnam.  Operational reports 
and lessons learned from the 191st Ordnance Battalion (the 
higher headquarters of the Veteran's 611th Ordnance Company) 
indicated that the unit was located at Cam Ranh Bay, but 
that elements of the unit operated ammunition supply points 
in various areas, including Tuy Hoa, Ba Loc, and Phan Thiet.  
Additionally, the 1968 mission statement by the 191st 
Ordnance Battalion reflected that elements of the unit would 
conduct reconnaissance of field sites to identify, recover, 
or destroy ordnance, and provide personnel and equipment to 
subareas to support ammunition receipt, storage, and issue.  

The Veteran's stressors, as set forth in the March 2007 
remand, are not expressly contained in the research 
information supplied by the JSRRC.  However, 38 C.F.R. 
§ 3.304(f) requires only credible supporting evidence that a 
claimed in-service stressor occurred in order to 
substantiate a PTSD claim.  That is, the corroboration of 
the veteran's personal participation is not required.  
Official information does not need to specifically identify 
a veteran.  The records need only imply a veteran's 
participation, such as identifying unit participation.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The information provided by JSRRC documents that Da Lat came 
under attack by enemy forces.  Although the Veteran detailed 
events that he says occurred in February 1969, the 
information from JSRRC tends to credibly support the 
occurrence of the Veteran's stressor.  The information 
provided by JSRRC concerning the 191st Ordnance Battalion 
also tends to credibly support the occurrence of the 
Veteran's stressors regarding his experiences during convoys 
as a truck driver.  Encountering enemy fire, including 
sniper fire, while transporting ammunition supplies via 
convoy to and from various engineering outposts is 
consistent with the mission statement of the 191st Ordnance 
Battalion.  Moreover, witnessing the death of fellow 
servicemen is consistent with the circumstances of incoming 
fire while participating in the convoys.  In view of this 
supporting evidence, the Board finds that it is as likely as 
not that the Veteran witnessed the deaths of fellow soldiers 
during the performance of his duties at Da Lat and driving 
in convoys while he was stationed in the Republic of 
Vietnam.  That is, when resolving reasonable doubt in favor 
of the Veteran, the Board finds it is as likely as not that 
the Veteran experienced stressful events during his military 
service in Vietnam.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

In August 2009, the Veteran underwent VA examination in 
connection with the claim and pursuant to the Board's March 
2007 remand.  After interviewing the Veteran, conducting 
psychological testing, and performing a mental status 
examination, A VA psychologist found that the Veteran met 
the criteria for a diagnosis of PTSD.  The examiner related 
the diagnosis to the Veteran's experiences in Vietnam, 
particularly witnessing the deaths of fellow servicemen.  
The diagnosis is consistent with the evidence in the VA 
medical records showing a diagnosis of PTSD related to 
experiences in Vietnam since December 2003 with subsequent 
regular mental health treatment for PTSD.

In consideration of the evidence of record, the Board finds 
that the Veteran has PTSD that is likely attributable to 
events during his active military service.  Therefore, the 
three elements of the Veteran's claim are established.  See 
38 C.F.R. § 3.304(f).  Accordingly, service connection for 
PTSD is warranted.

C. Major Depression

The Veteran's service treatment records contain an instance 
of treatment for depressive reaction in July 1975 as a 
result of marital stress.  At his November 1976 separation 
examination, he reported that he had experienced depression 
or excessive worry.  The Veteran has submitted statements 
and provided testimony that he has experienced depression 
ever since his time in military service.  VA medical records 
reflect recent treatment for depression.  The August 2009 VA 
examiner also addressed the Veteran's claim concerning 
depression.  In addition to PTSD, the psychologist found 
that the Veteran met the criteria for an Axis I diagnosis of 
major depressive disorder.  The examiner based the diagnosis 
on the Veteran's history of severe mood disturbance.  The 
examiner gave the opinion that the Veteran's depressive 
disorder more likely than not had its onset during his 
military service.

In consideration of the August 2009 VA examiner's opinion 
and other evidence of record, the Board finds that the 
Veteran has major depressive disorder that is likely 
attributable to his active military service.  The examiner 
squarely addressed the salient questions and provided a 
diagnosis and nexus opinion based on a review of the 
evidence contained in the claims file, as well as an 
interview with and examination of the Veteran.  There is no 
other similar comprehensive medical report indicating that 
the Veteran's major depressive disorder is not related to 
his military service.  Accordingly, the Board concludes that 
service connection for major depressive disorder is 
warranted.


ORDER

Service connection for hypertension secondary to service-
connected diabetes mellitus is denied.

Service connection for PTSD is granted.

Service connection for major depressive disorder is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


